DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because of legal phraseology such as “comprising”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “configured to operate the electrocaloric module” (claim 7, line 2) is unclear. The limitation renders the claim indefinite because it is unclear if the recitation is referring to the first or the second electrocaloric modules. For examination purposes, the recitation has been examined as --configured to operate the electrocaloric modules--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Annapragada (WO 2015/163839, refer to US reference #2017/0045258 for reference numbers).
Regarding claim 1, Annapragada discloses a building heating or cooling system (refer to Fig. 3), comprising:
an air handling system comprising an air delivery flow path in fluid communication with a conditioned space in the building (refer to flow streams 320 and 328); and 
an electrocaloric heating or cooling system (refer to electrocaloric heat pump (ECHP) device) comprising first (304) and second electrocaloric modules (312), a first inlet (refer to Fig. 3 below) that receives air from the air delivery flow path and directs it through the second electrocaloric module (312) to a first outlet to the conditioned space (refer to Fig. 3 below), and a second inlet (refer to Fig. 3 below) that receives air from the conditioned space and directs it through the first electrocaloric module (304) to a second outlet (refer to Fig. 3 below) to outside the conditioned space.


    PNG
    media_image1.png
    502
    553
    media_image1.png
    Greyscale


Regarding claim 2, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses a controller (refer to Figs. 5 and 6) configured to alternately energize and de-energize the first and second electrocaloric modules while alternating air flow through the first and second electrocaloric modules (refer to par. 28 and 29, and Fig. 3, wherein the system operates in a first mode (left) in which hot ambient fluid stream 320 is diverted towards the second electrocaloric module 312 which is going through a cooling part of a regenerative cycle, and cold fluid stream 328 from the indoors is diverted into the first electrocaloric module 304 which may be going through a heating part of a regenerative cycle; alternately, in a second mode of operation (right) the flow streams 320 and 328 

Regarding claim 3, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses wherein the first inlet (refer to Fig. 3 below, wherein in the second mode of operation, the inlet now switches to receive air from the conditioned space) receives air from the conditioned space and the first outlet discharges air to the air delivery flow path, and the second inlet receives air from the conditioned space (refer to annotated Fig. 3 above in the first mode) and the second outlet discharges air to outside the conditioned space (refer to annotated Fig. 3 above in the first mode).

Regarding claim 4, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses an air circulation flow path (refer to the path formed by the solid arrows created by blowers 320 and 328) comprising the air delivery flow path and an air return flow path (refer to Fig. 3).
 
Regarding claim 5, Annapragada meets the claim limitations as disclosed above in the rejection of claim 4. Further, Annapragada discloses wherein the first inlet receives air from the conditioned space through the air return flow path (refer to the second mode in the right side of Fig. 3, wherein said first inlet receives air from the conditioned space).

Regarding claim 6, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses wherein the second outlet (refer to annotated Fig. 3 above) discharges to outside of the building (in the first mode as can be seen from Fig. 3).

Regarding claim 7, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses a controller (refer to the control system as can be seen from Fig. 5-6) configured to operate the electrocaloric modules (304 and 312) to heat or cool air received by the first inlet (by alternating the heating and cooling regenerative cycles as explained above) and discharged by the first outlet in response to a first heating/cooling demand signal (refer to par. 43, lines 1-6, wherein a specification is obtained and it may include parameters related to capacity, 

Regarding claim 8, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses wherein the air delivery flow path is in thermal communication with a heat source (in the instant case, the heat source will be considered to be the space within the indoor area being cooled) to heat air delivered by the air delivery flow path.

Regarding claim 12, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses a plurality of electrocaloric heating or cooling systems comprising said first and second electrocaloric modules, first inlets that receive air from the conditioned space or the air delivery flow path and direct it through the first or second electrocaloric module to a first outlet to the conditioned space or the air delivery flow path, and second inlets that receive air from the conditioned space or the air delivery flow path and direct it through the first or second electrocaloric module to a second outlet to outside the conditioned space (refer to par. 31, lines 1-10, wherein any number of regenerator devices may be used in a given embodiment and may be a function of the heating or cooling capacity that may be needed in a given application environment, for example, two additional devices (e.g., a first additional device 304 and a second additional device 312), or a combination of the two additional devices 304 and 312 may operate ninety degrees out of phase with respect to the combination of devices 304 and 312). 

Regarding claim 13, Annapragada meets the claim limitations as disclosed above in the rejection of claim 12. Further, Annapragada discloses a controller (refer to the control system as can be seen from Figs. 5-6) configured to selectively operate any one or combination of the plurality of electrocaloric heating or cooling systems in response to heating or cooling demand criteria (by obtaining the specification as explained above).

Regarding claim 14, Annapragada meets the claim limitations as disclosed above in the rejection of claim 1. Further, Annapragada discloses an air blower that moves air along the air delivery flow path (refer to the blowers as can be seen from Fig. 3).

Regarding claim 15, Annapragada a method of operating the system of claim 1, comprising
delivering air to the conditioned space from the air delivery flow path (refer to Fig. 3); and
alternately energizing and de-energizing the first and second electrocaloric modules while alternating air flow through the first and second electrocaloric modules between a first operational state in which the first module is energized and in fluid communication with the first inlet and first outlet and the second module is de-energized and in fluid communication with the second inlet and second outlet, and a second operational state in which the first module is de-energized and in fluid communication .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Annapragada (WO 2015/163839) in view of Kim (US 5,778,147).
Regarding claim 9, Annapragada meets the claim limitations as disclosed above in the rejection of claim 8. Further, Annapragada discloses a controller (refer to the control system as can be seen from Figs. 5-6) configured to heat or cool the air delivered by the air delivery flow path in response to a heating/cooling demand signal (refer to par. 43, lines 1-6, wherein a specification is obtained and it may include parameters related to capacity, load, or temperature lift that a heating, ventilation, and air-conditioning (HVAC) system may be required to provide), but fails to explicitly disclose in response to a second heating/cooling demand signal.
However, Kim teaches that it is known in the art of refrigeration, to provide a controller configured to provide heating or cooling in response to a second heating/cooling demand signal (refer to second temperature sensor 24 and col. 4, lines 36-49, wherein a temperature is raised based on the second signal received by the sensor).
One having ordinary skill in the art of refrigeration would recognize that by providing the controller responding to second heating/cooling demand signal, it will allow the system to run more efficiently by providing more accurate control.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Annapragada by providing in response to a second heating/cooling demand signal, in order to allow the system to run more efficiently by providing more accurate control in view of the teachings by Kim 

Regarding claim 10, Annapragada meets the claim limitations as disclosed above in the rejection of claim 9. Further, Annapragada discloses wherein the second heating/cooling demand signal (24, as taught by Kim) represents a primary building heating or cooling demand (in the instant case, from cooled air being discharged), and the first heating/cooling demand signal represents a room heating or cooling demand signal (where fluid stream 328 is located).

Regarding claim 11, Annapragada meets the claim limitations as disclosed above in the rejection of claim 9. Further, Annapragada discloses wherein the first heating/cooling demand signal represents a primary building heating or cooling demand (where fluid stream 328 is located), and the second heating/cooling demand signal represents a supplemental building heating or cooling demand (provided by sensor 24, as taught by Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763